Citation Nr: 0801104	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-20 901	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
knee disability, status post meniscectomy.

2.  Entitlement to a rating higher than 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to December 
1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2003 and April 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In September 2007, to support his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a "travel Board" hearing.

In his June 2005 substantive appeal (on VA Form 9), the 
veteran clarified that he was only appealing the claims 
concerning his left knee and bronchial asthma.  Therefore, an 
additional claim concerning his right shoulder has been 
withdrawn.  38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  From September 8, 1998 to November 14, 2006 and from 
March 20, 2007 to the present, the veteran's left knee 
disability has been manifested by surgical removal of 
semilunar cartilage, X-ray evidence of degenerative joint 
disease (arthritis), associated pain and tenderness, but no 
resulting instability and only slight limitation of motion.  
There also are no current objective clinical indications of 
weakness, lack of endurance, or premature fatigue after 
repetitive use.

2.  However, from November 15, 2006 to March 19, 2007, the 
veteran's left knee disability was manifested by surgical 
removal of semilunar cartilage, X-ray evidence of 
degenerative joint disease (arthritis), swelling, 
peripatellar tenderness, pain, instability of .5 cm medially 
and laterally, extension limited to 4 degrees, and flexion 
limited to 20 degrees.  There also were objective clinical 
indications of weakness, lack of endurance, or premature 
fatigue after repetitive use.

3.  The report of a November 2006 VA compensation examination 
shows the veteran's bronchial asthma is manifested by a 
forced expiratory volume in one second (FEV-1) of at least 73 
percent predicted post-bronchodilation, the ratio of  FEV-1 
to forced vital capacity (FEV-1/FVC) of 81 percent post-
bronchodilation, and the use of inhalers on a daily basis.  
However, the record does not confirm his allegation of 
occasional use of systemic corticosteroids (Prednisone) or at 
least monthly visits to a physician for care of 
exacerbations.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 40 percent rating for 
the left knee disability from November 15, 2006 to March 19, 
2007, but not a rating higher than 10 percent either before 
or since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2007). 

2.  The criteria are not met for a rating higher than 30 
percent for bronchial asthma.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, Code 
6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in September 2002, December 2003, March 2004, July 
2004, November 2004, and July 2007 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should "give us 
everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in March 2006.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran numerous compensation 
examinations to determine the severity of his left knee 
disability and bronchial asthma.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

I.  Left Knee Disability

Historically, the RO granted service connection for a left 
knee disability in June 2003 and assigned an initial 10 
percent rating retroactively effective from September 8, 
1998.  The RO also indicated that, effective January 22, 
2002, a higher, albeit temporary, 100 percent rating was 
assigned based on surgical or other treatment necessitating 
convalescence.  See 38 C.F.R. § 4.30 ("paragraph 30").  
Effective March 1, 2002, upon termination of that temporary 
100 percent rating, the left knee disability was again 
evaluated as 10-percent disabling.  The veteran wants a 
higher rating.

Governing Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in favor of 
the veteran.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances when determining the appropriate rating.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that VA adjudicators must analyze any 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Because he had surgery involving a meniscectomy, the RO rated 
the veteran's left knee disability under Diagnostic Code (DC) 
5299-5259, for symptomatic removal of semilunar cartilage.  
DC 5259 provides a 10 percent rating for this.  Ten percent 
is the only rating under this code, so the veteran must meet 
the requirements of some other code to receive a higher 
rating.

In VAOPGCPREC 23-97, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, respectively, as 
evaluation of a knee disability under both of these 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2007).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 (for flexion) or 5261 
(extension); but the limited motion must at least meet the 
criteria for a zero-percent rating.

In this case, the veteran's left knee disability warrants a 
separate rating under DC 5257 since there are objective 
clinical indications he had instability in this knee, but 
only from November 15, 2006 to March 19, 2007.

In VAOPGCPREC 9-04, the General Counsel held that VA also may 
assign separate ratings for limitation of flexion and 
extension of the same knee.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2007).  Specifically, where a 
veteran has both limitation of flexion and extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Id.

Here again, the veteran's left knee disability warrants a 
separate evaluation because, during this intervening period 
from November 15, 2006 to March 19, 2007, his flexion was 
limited to 20 degrees and extension to 4 degrees.

As already alluded to, DC 5260 provides for the evaluation of 
limitation of flexion of the knee.  VA assigns a 10 percent 
rating when the knee has flexion of 45 degrees and assigns a 
20 percent rating when it has flexion of 30 degrees.  
A 30 percent rating contemplates flexion limited to 15 
degrees.

DC 5261 provides for the evaluation of limitation of 
extension of the knee.  VA assigns a 0 percent rating when 
leg extension is 5 degrees.  VA assigns a 10 percent rating 
when the knee has extension of 10 degrees, and a 20 percent 
rating when it has 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and a 50 
percent evaluation contemplates extension limited to 45 
degrees.

DC 5257 provides for the evaluation of "other" impairment 
of the knee, to include recurrent subluxation or lateral 
instability.  VA assigns a 10 percent rating for 
slight impairment, 20 percent for moderate impairment, and 30 
percent for severe impairment.

VA's Schedule for Rating Disabilities does not define the 
words "slight," "moderate" and "severe."  Rather than 
applying a mechanical formula, the Board 
must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.

DCs 5256 (for ankylosis of the knee), DC 5262 (impairment of 
the tibia), and 5263 (for genu recurvatum) are not applicable 
here because the medical evidence does not show the veteran 
has these types of impairment.  Ankylosis, incidentally, 
favorable or unfavorable, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his left knee joint, by definition, it is not immobile 
so not ankylosed.

Analysis

The Board finds that from September 8, 1998 (the effective 
date of service connection) to November 14, 2006 (the day 
before his VA compensation examination) and from March 20, 
2007 (when he was seen in a VA outpatient clinic) to the 
present, the veteran's left knee disability has warranted, at 
most, a 10 percent evaluation.  But, as mentioned, during the 
intervening period from November 15, 2006 to March 19, 2007, 
his left knee disability exhibited more severe symptoms that 
require "staging" his rating and, thus, assigning a higher 
evaluation.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  See also Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).



As noted previously, the RO granted service connection for 
the left knee disability in June 2003 and assigned an initial 
10 percent rating based on the results of a February 2003 VA 
compensation examination.  During that examination, 
the veteran had complained of pain on stairs and walking and 
occasional locking.  The examiner noted the veteran had a 
lateral meniscus repair in 2002.  Objective findings 
indicated full range of motion (0 degrees of extension and 
140 degrees of flexion) without change against resistance.  
X-rays were negative.  The examiner diagnosed left knee 
meniscal tear, status post meniscectomy with chronic pain.  

Those findings are consistent with a 10 percent rating 
because of the painful motion, despite the surgery for the 
meniscectomy.  See DeLuca, 8 Vet. App. 202 (1995), citing 
38 C.F.R. §§ 4.40 and 4.45.  See, too, 38 C.F.R. § 4.71a, 
DC 5259.  Since, however, the X-rays of the left knee were 
negative - so not yet showing any radiographic indications 
of arthritis, the veteran could not receive a higher rating 
under DC 5003.  Also, because he had normal range of motion 
on both flexion and extension of this knee, he may not 
receive a higher rating under DCs 5260 and 5261 either.

When examined in March 2004, the veteran complained of 
experiencing pain, swelling, and weakness in his left knee 
whenever ascending stairs.  Objective findings indicated 
well-healed, nontender arthroscopic scars with no tenderness 
or other gross deformity.  See 38 C.F.R. § 4.118, DCs 7801, 
7802, 7803, 7804 and 7805 indicated surgical scars are rated 
noncompensable (0 percent) when, as here, asymptomatic.  See, 
too, 38 C.F.R. § 4.31 indicating a 0 percent rating is 
assigned when the particular DC in question does not provide 
this rating, yet the veteran does not meet the requirements 
for a compensable rating.  Range of motion testing found 135 
degrees of flexion and 0 degrees of extension.  With 
repetitive exertional testing, flexion was reduced to 120 
degrees.  The examiner diagnosed left knee status post 
meniscectomy.

As for the DeLuca criteria, the examiner found no additional 
loss of range of motion during repetitive testing due to 
painful motion, weakness, impaired endurance, or fatigue.  

Once again, these findings do not support more than a 10 
percent rating for the left knee disability since the 
associated surgical scars were asymptomatic; the veteran had 
only slight limitation of motion on flexion (to 120 degrees 
rather than the normal 140 degrees, even considering his 
pain, which still far exceeds the requirements for even the 
minimum noncompensable rating of 0 percent under DC 5260); 
and since he had no additional functional impairment, 
including additional limitation of motion, from the DeLuca 
factors such as pain, weakness, impaired endurance, or 
fatigue.  He also had normal extension, to 0 degrees, so not 
entitled to even the minimum noncompensable rating of 
0 percent under DC 5261 and no instability, not even slight, 
so not entitled to a separate rating under DC 5257.

Further evidence that the veteran's left knee disability only 
warranted a 10 percent evaluation is found in his VA 
outpatient treatment records from July 2004, which reiterate 
his left knee only lacked a few degrees of flexion.

The veteran's left knee disability, however, exhibited more 
severe symptomatology in November 2006.  Where an increase in 
a service-connected disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  But as already alluded to, a recent 
Court decision held that in determining the present level of 
a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Even if arguably the veteran timely appealed his 
initial 10 percent rating, since he requested a higher rating 
within one year of notification of that decision, VA 
adjudicators must determine whether his rating should be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  So regardless of whether his claim is 
considered under Hart or Fenderson, this determination must 
be made.

Concerning this, the record shows the veteran's left knee 
disability exhibited more severe symptoms during his VA 
compensation examination in November 2006.  Of note, he 
reported experiencing constant pain, swelling, and weakness 
in this knee.  And the objective findings confirmed the 
swelling and noted peripatellar tenderness, pain, instability 
of .5 cm medial and laterally, extension limited to 4 
degrees, and flexion limited to 25 degrees.  With repetitive 
resistance, flexion was limited to 20 degrees.  The examiner 
diagnosed status post repair, left lateral meniscus, left 
knee, degenerative joint disease with residual instability.

So with respect to the DeLuca criteria, there were objective 
clinical indications of weakness, instability, lack of 
endurance and premature fatigue after repetitive use, and the 
extent of the pain on repetitive testing causes a further 
reduction in the range of motion.  Consequently, the 
veteran's left knee disability warrants a 20 percent rating 
under DC 5260 as he has flexion limited to 20 degrees 
(when his pain is factored into this).  He is also entitled 
to a separate 10 percent rating for other impairment of the 
knee under DC 5257 since that examination found he had 
slight, i.e., .5 cm of lateral instability.  Moreover, he is 
entitled to an additional separate rating of 10 percent for 
his limited extension due to chronic pain under DC 5261.  So, 
in total, the results of that November 2006 VA compensation 
examination show he had 40 percent combined left knee 
disability.  See 38 C.F.R. § 4.25, the combined ratings 
table, indicating a 20 percent rating plus a 10 percent 
rating plus another 10 percent rating equates to 40 percent.

Nevertheless, it appears these more severe symptoms were 
merely temporary.  A more recent March 20, 2007 VA outpatient 
treatment record indicates  the veteran's left knee had no 
effusion, edema, or erythema.  He also had "full range of 
motion" and strength in his legs bilaterally.  And during an 
even more recent orthopedic consultation in May 2007, he 
indicated that he had arthroscopic surgery in October 2005, 
but the examiner noted the veteran had a normal gait, was in 
no distress, and that his left knee was stable.  He declined 
further treatment of his left knee disability, as well as a 
physical examination.  Hence, his left knee disability 
reverted back to a 10 percent rating since he had regained 
full range of motion on both flexion and extension and had no 
further problems with weakness, instability, lack of 
endurance and premature fatigue.  Thus, his left knee 
disability only warrants a 10 percent rating for symptomatic 
removal of semilunar cartilage under DC 5259 or painful 
motion from March 20, 2007 onwards.

In the interest of completeness, the veteran could receive 10 
percent under DC 5003 since he has degenerative arthritis 
established by X-ray findings when limitation of motion is 
noncompensable.  But alternatively rating his left knee 
disability under DC 5003 would not provide any greater 
benefit because he already has a 10 percent rating.

In sum, the medical evidence supports a higher 40 percent 
rating for the veteran's left knee disability from November 
15, 2006 to March 19, 2007.  See again Hart and Fenderson 
permitting this "staged" rating.  But he is only entitled 
to a 10 percent rating prior to this period and since.

Extraschedular Consideration

The veteran's service-connected left knee disability does not 
warrant consideration for an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of this disability.  
Instead, his evaluation and treatment has been primarily as 
an outpatient, not inpatient.  According to the U.S. Postal 
Service (USPS), his employer, he misses about 2-3 days per 
month, which he contends is due to his asthma and knee 
disabilities.  While these disabilities have caused some 
interference with his employment, they have not caused marked 
interference, i.e., beyond that contemplated by his assigned 
ratings (including the 40 percent granted in this decision 
for his left knee), or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but generally the degrees of disability 
specified [in the rating schedule] 


are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

II. Bronchial Asthma

Historically, the RO granted service connection for bronchial 
asthma in December 1997 and assigned a 10 percent rating 
retroactively effective from June 2, 1997.  The RO increased 
this rating to 30 percent in the June 2003 decision at issue, 
retroactively effective from September 10, 2002, the date of 
receipt of the veteran's claim for a higher rating, and he 
appealed for an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (he is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).

The regulations provide that, for bronchial asthma, with an 
FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications, VA assigns a 100 percent rating.  VA 
assigns a 60 percent evaluation for an FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For an FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent rating is for assignment.  VA 
assigns a 10 percent evaluation for an FEV- 1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 10 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  
Note: In the absence of clinical findings of asthma at the 
time of examination, a verified history of asthmatic attacks 
must be of record.  DC 6602.

At a VA examination in November 2006, the veteran complained 
of daily wheezing and some treatment with Prednisone, but 
only during an operative period in October 2005.  He also 
reported 4 visits to the emergency room for treatment of his 
asthma and wheezing over the past 18 months.  In addition, he 
noted that he uses oral medications (inhalers) to treat this 
condition.  Objective findings indicated that auscultation of 
the lungs revealed terminal expiratory wheezes diffusely 
throughout the lungs, but no rubs, rhonchi, or rales were 
audible.  Pulmonary function testing (PFT) revealed an FEV-1 
of 71 percent predicted before bronchodilation and 73 percent 
predicted after bronchodilation.  In addition, PFT revealed 
an 
FEV-1/FVC of 83 percent before bronchodilation and 81 percent 
after bronchodilation.  The examiner diagnosed bronchial 
asthma, also noting the veteran had remote use of Prednisone 
with approximately four visits to the emergency room over the 
past 18 months.

During an earlier VA examination in December 2004, the 
veteran had reported then currently using Asthmacort 
(inhaler), Advair (inhaler), and Flonase and that he 
occasionally used Prednisone, but not since his last 
examination in February 2003.  He complained of wheezing and 
shortness of breath.  Objective findings noted no wheezing, 
rales, rhonchi, rubs or abnormal sounds.  PFT revealed an 
FEV-1 of 71 percent predicted before bronchodilation and 75 
percent predicted after bronchodilation.  In addition, PFT 
revealed an FEV-1/FVC of 93 percent before bronchodilation 
and 97 percent after bronchodilation.  The examiner diagnosed 
bronchial asthma and noted the veteran's pulmonary function 
tests-airflows were normal.

The prior, February 2003 VA examination also found similar 
results.

Hence, these VA examinations support, at most, a 30 percent 
rating for the veteran's bronchial asthma because he uses 
inhalers (and not his pulmonary function tests-airflows, 
which only meet the criteria for a 10 percent rating).



VA clinic records dated from February 2003 to May 2007 note 
the veteran's periodic complaints of shortness of breath and 
wheezing, his use of inhaled bronchodilators several times a 
day, and only reported, as opposed to any documented use of 
Prednisone (which was allegedly only occasional anyway).  
In addition, these records do not contain evidence of at 
least monthly visits to a physician for required care of 
exacerbations or any courses of systemic corticosteroids.

In short, applying the rating criteria to the results of the 
December 2004 and November 2006 PFT, the Board finds that the 
FEV-1 of 73 and 75 percent, respectively, after 
bronchodilation correlates to a 10 percent rating.  In 
addition, PFT results revealed FEV-1/FVC of 97 percent in 
December 2004 and 81 percent in November 2006, which in turn 
correlates to a noncompensable (0 percent) rating.  
Nevertheless, as mentioned, these records also show the 
veteran uses inhalational or oral bronchodilator therapy on a 
daily basis, in turn providing the necessary alternative 
means for a higher 30 percent rating.  But he does not have 
the PFT or other objective clinical findings required for a 
rating higher than 30 percent.  There is no evidence, for 
example, that he needs systemic corticosteroids or at least 
monthly visits to a physician for required care of 
exacerbations.  So 30 percent is the most he may receive for 
his bronchial asthma.

Extraschedular Consideration

The veteran's service-connected bronchial asthma does not 
warrant consideration for an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of this disability.  
Instead, his evaluation and treatment has been primarily as 
an outpatient, not inpatient.  According to the U.S. Postal 
Service (USPS), his employer, he misses about 2 days per 
month, which he contends are due to his asthma and knee 
disabilities.  While these disabilities have caused some 
interference with his employment, they have not caused marked 
interference, i.e., beyond that contemplated by his assigned 
ratings (30 percent for his asthma), or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but generally the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board does not have to remand this 
case to the RO for further consideration of this issue.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons and bases, the preponderance of the 
evidence is against this claim.  As such, there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A higher 40 percent rating is granted for the left knee 
disability from November 15, 2006 to March 19, 2007, subject 
to the laws and regulations governing the payment of VA 
compensation.  But a rating higher than 10 percent is denied 
both prior to and since that period.

A rating higher than 30 percent for the bronchial asthma is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


